Case: 12-14238    Date Filed: 07/24/2013   Page: 1 of 9


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-14238
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:11-cr-00366-JSM-TBM-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ROGER LEE SHOSS,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (July 24, 2013)

Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Roger Shoss appeals his conviction for conspiracy to commit wire fraud

under 18 U.S.C. § 371 arguing (1) that venue was improper in the Middle District
              Case: 12-14238     Date Filed: 07/24/2013    Page: 2 of 9


of Florida, where the trial was held, and (2) that the indictment failed to charge an

offense constituting a crime.

                                     I. Background

      Shoss was charged and convicted of conspiring with co-defendant Nicolette

Loisel and others to steal and misappropriate the identities, histories and

shareholder bases of publicly traded, dormant companies so that shares of stock in

companies with no underlying business and mere puppet presidents could be sold.

The conspirators used online applications, faxes, wires and e-mail to carry out their

scheme.

      Typically, the scheme started by identifying a company that was no longer in

good standing in its state of incorporation, say Delaware, often for failing to pay

taxes, but that still had an active Committee on the Uniform Securities

Identification Procedure (CUSIP) number and ticker symbol on the NASDAQ

stock exchange. Then, one of the conspirators would request to incorporate a new

company with the same name in the same state. The new company would then

change its name. The conspirators would then apply online for a new CUSIP

number and to suspend the old CUSIP number based on the name change,

explaining that the company had been publicly traded on the NASDAQ exchange

under the old name. Armed with the new CUSIP number, documentation that

showed amendments to the articles of incorporation authorizing a new stock split,


                                          2
                Case: 12-14238        Date Filed: 07/24/2013       Page: 3 of 9


and other fraudulent verification documentation, 1 the conspirators would approach

the NASDAQ requesting to change the company’s ticker symbol. After obtaining

a new ticker symbol, the conspirators would print stock certificates using the new

CUSIP number but also information about the old company. Finally, through

others, shares in these shell companies would be sold to unknowing British

investors, with the sale proceeds being deposited in an escrow account in Pinellas

County, Florida. Money from that escrow account in Florida would then be wired

back to Shoss in Texas.

                                           II. Venue

       On appeal, Shoss argues that the district court erred in denying his motion to

dismiss the indictment for improper venue in the Middle District of Florida and, in

the alternative, to transfer the proceeding to the Southern District of Texas. He

contends that the conspiracy for which he was charged involved twenty overt acts,

none of which occurred in the Middle District of Florida, and that the conspiracy

had terminated prior to the acts taking place in Florida. Shoss also argues that the

Southern District of Texas was an appropriate forum because all of the overt acts

involved wires to or from Houston, where Shoss resided and could obtain optimal

medical care for what he characterizes as a neurological condition.


1
 In some cases, Shoss would sign all of the incorporation documents, but at least with respect to
one of the shell companies, the conspirators enlisted Preston Valentine in Florida to serve as the
nominal president and sign an array of verification documents.
                                                3
              Case: 12-14238     Date Filed: 07/24/2013    Page: 4 of 9


      We review de novo a district court’s denial of a motion to dismiss an

indictment for improper venue. United States v. Muench, 153 F.3d 1298, 1300

(11th Cir. 1998).

      “[V]enue is an essential element of the government’s proof at trial.” United

States v. Snipes, 611 F.3d 855, 865 (11th Cir. 2010). The Sixth Amendment

requires that criminal trials be held before “an impartial jury of the State and

district wherein the crime shall have been committed.” U.S. Const. amend. VI.

The locality of the crime is “determined from the nature of the crime alleged and

the location of the act or acts constituting it.” United States v. Cabrales, 524 U.S.

1, 6–7, 118 S. Ct. 1772, 1776 (1998) (quotation marks omitted). “In a conspiracy

case, venue is proper in any district where an overt act was committed in

furtherance of the conspiracy.” United States v. Smith, 918 F.2d 1551, 1557 (11th

Cir. 1990). “[The] overt act may be committed by any conspirator, anyone who

aids or abets a conspirator, or anyone a conspirator causes to act.” United States v.

Bradley, 644 F.3d 1213, 1255 n.87 (11th Cir. 2011). In order to sufficiently prove

venue, the government need only show, by a preponderance of the evidence, that

an overt act was committed in the district of prosecution. United States v. Barnes,

681 F.2d 717, 722 (11th Cir. 1982). “In determining whether the prosecution met

this burden, the evidence and all reasonable inferences derived therefrom must be

viewed in the light most favorable to the government.” Id. Finally, the overt act in


                                           4
                Case: 12-14238       Date Filed: 07/24/2013       Page: 5 of 9


the location of the venue need not be alleged in the indictment, so long as evidence

of the act is presented at trial and the defendant is given constitutionally sufficient

notice of the charges against him. United States v. Schlei, 122 F.3d 944, 975 n.10

(11th Cir. 1997).

       Venue was proper in the Middle District of Florida because co-conspirators

Loisel and Shoss committed and/or caused others to commit overt acts in the

Middle District of Florida in furtherance of their conspiracy. See Smith, 918 F.2d

at 1557. Specifically, by e-mail Loisel directed Valentine, who was working in the

Middle District of Florida, to take various actions as “president” of one of the

empty-shell companies to create the façade crucial to the conspiracy. See id.; see

also United States v. Strickland, 493 F.2d 182, 187 (5th Cir. 1974) (holding that

venue was proper both in the district in which a phone call, the overt act, originated

and the district where it was received).2 Further, Shoss caused money-wire

transfers to be made from the escrow account in Pinellas County, Florida to

Shoss’s Texas account. See Bradley, 644 F.3d at 1255 n.87. These overt acts,

outlined in the indictment as having occurred “in the Middle District of Florida and

elsewhere” and presented at trial, were more than sufficient to establish venue in

the Middle District of Florida. See Smith, 918 F.2d at 1557. Thus, there was no



2
 In Bonner v. City of Prichard, we adopted as binding precedent all decisions of the former Fifth
Circuit handed down before October 1, 1981. 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                                5
               Case: 12-14238     Date Filed: 07/24/2013    Page: 6 of 9


error in failing to dismiss the case for improper venue. See Schlei, 122 F.3d at 975

n.10; Barnes, 681 F.2d at 722.

      We review a district court’s decision regarding change of venue for abuse of

discretion. United States v. Langford, 647 F.3d 1309, 1319 (11th Cir. 2011), cert.

denied, Langford v. United States, ___ U.S. ___, 132 S. Ct. 1121 (2012). Federal

Rule of Criminal Procedure 21(b) permits a district court to transfer venue to any

appropriate jurisdiction “for the convenience of the parties, any victim, and the

witnesses, and in the interests of justice.” Fed. R. Crim. P. 21(b). “A criminal

defendant does not have a constitutional right to be tried in the district

encompassing his residence.” United States v. Kopituk, 690 F.2d 1289, 1322 (11th

Cir. 1982). “A transfer of venue is completely within the discretion of the trial

court . . . .” Smith, 918 F.2d at 1556.

      Shoss’s motion for change of venue does not justify transfer, as his concern

about the cost of his “daily subsistence” while being tried in a district other than

his own was of little relevance to the choice of venue. See Kopituk, 690 F.2d at

1322–23. Shoss’s explanation of his neurological condition was short and vague,

without an affidavit from a doctor giving a specific diagnosis. In any event, other

factors weighed in favor of the Florida location, such as witnesses living in the

Middle District of Florida. Indeed, no potential witnesses, other than Shoss and

Loisel, resided in the Southern District of Texas.


                                           6
              Case: 12-14238     Date Filed: 07/24/2013       Page: 7 of 9


      We therefore affirm the district court’s denial of Shoss’s motion to dismiss

for improper venue, and, in the alternative, for a transfer of venue.

                           III. Failure to State an Offense

      Shoss also argues that the district court erred in denying his motion to

dismiss the indictment because it did not state an offense. Shoss argues that the

ticker symbols and CUSIP numbers Shoss fraudulently acquired were comparable

to licenses and, thus, did not qualify as money or property under United States v.

Cleveland, 531 U.S. 12, 121 S. Ct. 365 (2000). Based on this, Shoss argues that he

did not commit the crime for which he was indicted.

      We review de novo the sufficiency of an indictment. United States v. Bobo,

344 F.3d 1076, 1083 (11th Cir. 2003). We have explained that

      [a]n indictment is sufficient if it: (1) presents the essential elements of
      the charged offense, (2) notifies the accused of the charges to be
      defended against, and (3) enables the accused to rely upon a judgment
      under the indictment as a bar against double jeopardy for any
      subsequent prosecution for the same offense.

United States v. Steele, 147 F.3d 1316, 1320 (11th Cir. 1998) (quotation marks

omitted).

      To prove conspiracy to commit fraud in violation of 18 U.S.C. § 371, the

government must demonstrate: “(1) agreement between two or more persons to

achieve and unlawful objective; (2) knowing and voluntary participation in that

agreement by the defendant; and (3) an overt act in furtherance of the agreement.”


                                          7
                 Case: 12-14238        Date Filed: 07/24/2013        Page: 8 of 9


United States v. Broughton, 689 F.3d 1260, 1277 (11th Cir. 2012). Proof of wire

fraud, in violation of § 1343, requires evidence that a person “(1) intentionally

participat[ed] in a scheme or artifice to defraud another of money or property, and

(2) use[d] or caus[ed] the use of . . . wires for the purpose of executing the scheme

or artifice.” Bradley, 644 F.3d at 1238 (quotation marks omitted).

       The Supreme Court has held that the wire fraud statutes protect only

property rights. McNally v. United States, 483 U.S. 350, 358–59, 107 S. Ct. 2875,

2880–81 (1987), superseded by 18 U.S.C. § 1346 (1988). 3 Cleveland, upon which

Shoss relies, held that municipal-granted licenses do not qualify as property rights

because, when fraudulently obtained, the licenses are property-like in the

recipient’s hands only, not in the victim’s. 531 U.S. at 15, 121 S. Ct. at 368.

Because a state’s core concern in issuing licenses is regulatory, the licensing

scheme constitutes an exercise of the state’s police powers, rather than a

conveyance of property. Id. at 20–21, 121 S. Ct. at 371–72.

       On the record before us, we conclude that Shoss’s indictment alleging

conspiracy to commit wire fraud sufficiently presented the essential elements of a

violation of 18 U.S.C. § 371. See Steele, 147 F.3d at 1320. The CUSIP numbers

and ticker symbols constituted valuable intangible property under 18 U.S.C.


3
  The Supreme Court later held that Congress’s enactment of § 1346 allowed a more expansive
interpretation of the rights protected by including the intangible right to honest services. Skilling
v. United States, 561 U.S. ___, ___, 130 S. Ct. 2896, 2927 (2010).
                                                  8
              Case: 12-14238     Date Filed: 07/24/2013   Page: 9 of 9


§ 1343. These corporate identities had discernible monetary value because they

simulated companies that were publicly-traded, a status valued for generating

investor confidence, and which must usually be obtained through a cumbersome

and expensive process. Beyond that, the monetary value of the corporate identities

was demonstrated both by Shoss’s insistence that the new corporations appear to

be publicly-traded and the market demand for shares in the companies that

appeared to be traded on NASDAQ. Thus, the unique, identifying information was

not like a government-issued license, but, instead, had value in the hands of both

the recipient (Shoss) and the victim companies. See Cleveland, 531 U.S. at 15,

121 S. Ct. at 368. Because the identifying information constituted property, the

indictment was sufficient to state an offense under § 371. See Bobo, 344 F.3d at

1083; Bradley, 644 F.3d at 1238; Broughton, 689 F.3d at 1277.

      Upon consideration of the record and the parties’ briefs, we affirm.

      AFFIRMED.




                                         9